Order entered January 14, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01551-CV

    MICHAEL DREW, GOVERNMENT ENERGY MANAGEMENT, LLC, ET AL.,
                           Appellants

                                               V.

                ELUMENUS LIGHTING CORPORATION, INC., Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-02318-2013

                                           ORDER
       We GRANT appellants’ unopposed first motion for extension of time to file brief and

ORDER the brief received January 13, 2014 filed as of the date of this order.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE